ON REHEARING
CALOGERO, Chief Justice.
When we granted writs in this case, we consolidated it with Parker v. Rowan Companies, Inc., 599 So.2d 296 because of the existence of a common issue in the cases. We rendered opinions simultaneously and thereafter granted rehearings in each case.
Plaintiff Briley’s case was in the same posture as Parker’s; the trial judge in each case granted the plaintiff’s motion to strike the defendant’s request for a jury trial based on La.C.C.P. art. 1732(6). We have this date rendered an opinion in Parker upsetting the original decision of this court and reinstating the judgment of the district court.
For reasons assigned in Parker handed down on this date, we are reinstating the district court’s judgment in this case.
DECREE
For the foregoing reasons, the ruling of the district court in granting plaintiff’s motion to strike defendant’s jury trial request, and the court of appeal’s denial of defendant’s writ application are affirmed.
AFFIRMED.
MARCUS, J., dissents adhering to the original opinion.